Title: To James Madison from William Pinkney, 26 April 1808
From: Pinkney, William
To: Madison, James



private
Dr Sir,
April 26th. 1808

I intended to have forwarded by this opportunity (via Liverpool) a Duplicate of my private Letter of Yesterday, as well as of my public Letter of the 24th., actually enclosed; but there is not Time to have it copied. The orginals go by the Jane for Philadelphia. I transmit, however, another newspaper Copy of the Instruction to B. Cruizers remarked upon in that Letter.  I have the Honor to be with sincere attachment My dear Sir Your most Obedient humble Servant

Wm: Pinkney

